EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Holmander on 6/1/22.

The application has been amended as follows: 
Abstract:
Please omit the paragraph number “[0053]” from line 1 of the Abstract.

Claims:

1. A system comprises: 
	implantable spatially isolated untethered self-contained nodes configured and sized to be located below a dura of a cortical surface or spinal cords each of the implantable spatially isolated untethered self-contained nodes implementing one of a plurality of probe types, the probe types including micro-electrode arrays, micro-ECoG grids, deep brain electrodes and others, 
	each of the implantable spatially isolated untethered self-contained nodes configured to record from or stimulate through a plurality of electrodes, 
	each of the implantable spatially isolated untethered self-contained nodes comprising onboard logic configured to process electrical signals recorded from individual channels and deliver stimulation pulses to the individual channels, wherein has a capacity of a fifty channel maximum of neural data sampled at a sampling rate of at least 15 ksps per channel to capture single unit neural activity; 
	a telemetric antenna array configured to be located epidurally, the telemetric antenna array using inductive coupling to provide power to and exchange data with the implantable spatially isolated untethered 2Dkt. No. 405505-553001USAppl. No. 16/530,619 Amendmentself-contained nodes wirelessly over a thickness of the dura, eliminating issues of coupling distance; and 
	a power and data distribution unit configured to be located epidurally and to power the implantable spatially isolated untethered self-contained nodes, aggregate recorded data, send the aggregated recorded data and commands through a wireless link to an external controller, wherein power transfer efficiency is consistent for up to 6 mm of node movement.

Claim 10 will be replaced in its entirety by:
10. A method comprising:
	providing the system of Claim 1; and
	recording data from the implantable spatially isolated untethered self-contained nodes untethered from external electronics using the telemetric antenna array to wirelessly power and regulate the implantable spatially isolated untethered self-contained nodes.

Claim 8 will be replaced in its entirety by:
8. The system of claim 1, wherein a node implements a microelectrode array.
Claim 9 will be replaced in its entirety by:
9. The system of claim 1, wherein a node implements a micro-ECoG grid.
In Claims 2, 7, “claim 1 wherein” will become “claim 1, wherein”
In Claims 3-6, “claim 2 wherein” will become “claim 2, wherein”
In Claims 11-12, “claim 10 further” will become “claim 10, further”


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Full faith and credit has been given to the search and actions of previous examiners. 
The affidavit pursuant to Rule 130(b) was reviewed (along with the Corrected IDS) and is persuasive in that it shows that the NPL reference of Powell is within the grace period and the additional authors, as Applicant attests, did not play a role in the invention as claimed. Thus, the prior art of Powell, which was the closest prior art of record, no longer qualifies as prior art. 	
Furthermore, the prior art does not reasonably teach, suggest or render obvious, either alone or in combination, claim 1 as presented above and taken as a whole. The other prior art of record is US 2017/0095667 by Yakovlev, yet it fails to teach the combination claimed including each untethered node having a capacity of a fifty channel maximum of neural data sampled at a sampling rate of at least 15 ksps per channel to capture single unit neural activity, a telemetric antenna array and inductive power and data unit configured to be located epidurally, wherein power transfer efficiency is consistent for up to 6 mm of node movement, in addition to the other limitations of Claim 1. Claim 10 includes all the limitations of Claim 1, and is thus also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792